Exhibit 10.2

EXECUTION COPY

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT, dated as of February 4th, 2008 (the “Agreement”),
is by and among Teledrift Acquisition, Inc., a Delaware corporation
(“Purchaser”), Flotek Industries, Inc., a Delaware corporation (“Flotek”),
Teledrift, Inc. an Oklahoma corporation (“Teledrift”), and the following
stockholders of Teledrift: Floyd Bergen, Dean DuCray, Max Weldon, and Manoj
Gopalan (referred to herein collectively as the “Stockholders,” or individually
as a “Stockholder”).

RECITALS:

WHEREAS, Purchaser desires to acquire substantially all of the assets of
Teledrift;

WHEREAS, Teledrift desires to sell to the Purchaser substantially all of its
assets in exchange for the consideration herein provided; and

WHEREAS, the Stockholders own all of the stock of Teledrift and therefore will
materially benefit from the consummation of the transactions contemplated
herein;

NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, the parties hereto,
intending to be legally bound, agree as follows:

ARTICLE I

THE PURCHASE

Section 1.1 Purchase. On and subject to the terms and conditions of this
Agreement, at the Closing, Purchaser will purchase from Teledrift, and Teledrift
will sell to Purchaser, the following assets, rights, properties, and interests
of Teledrift (the “Acquired Assets”):

(a) All land described on Schedule 1.1(a) hereto, together with all buildings,
structures, improvements, and fixtures located thereon, and all easements and
other rights and interests appurtenant thereto;

(b) All rental tools, machinery, equipment, furniture, computers, office
supplies, vehicles, fixtures, and other items of tangible personal property;

(c) All Intellectual Property (as defined in Section 9.1) including the
Intellectual Property described on Schedule 1.1(c) hereto;

(d) All leasehold rights pursuant to any lease of real or personal property
including the leases described on Schedule 1.1(d) hereto (the “Assigned
Leases”);

(e) All rights under any Contracts including the Contracts and purchase orders
described on Schedule 1.1(e) (the “Assigned Contracts”);



--------------------------------------------------------------------------------

(f) All files, books, ledgers, customer lists, correspondence, drawings,
specifications, studies, reports, and records, other than corporate records
relating to the organization or governance of Teledrift and tax records;

(g) All inventories of finished goods, tooling inventory, parts, work in
progress and raw materials as of the Effective Time;

(h) All accounts receivable as of the Effective Time;

(i) All franchises, approvals, permits, licenses, orders, registrations,
certificates, authorizations, variances, and similar rights obtained from
Governmental Authorities to the extent assignable.

(j) All prepaid items including all equipment, lease and other deposits existing
as of the Effective Time but excluding prepaid Taxes and prepaid insurance;

(k) All of the goodwill of Teledrift and all of the rights of Teledrift to use
the tradename “Teledrift, Inc.” or any similar name; and

(l) Claims, deposits, prepayments, refunds, causes of action, choses in action,
rights of recovery, rights of set off, and rights of recoupment ((i) relating to
the Acquired Assets, or (ii) arising under any guarantees, warranties or rights
against suppliers and manufacturers) with respect to any of the other Acquired
Assets listed under this Section 1 but excluding such items to the extent
relating to Taxes and insurance policies maintained by Teledrift prior to the
Closing.

Section 1.2 Excluded Assets. Notwithstanding the foregoing, the Acquired Assets
shall not include the cash of Teledrift, the prepaid Taxes and prepaid insurance
of Teledrift, or any of the assets listed on Schedule 1.2 (collectively, the
“Retained Assets”).

Section 1.3 Purchase Price for Acquired Assets. As consideration for the sale to
it of the Acquired Assets, Purchaser shall (i) assume the accounts payable of
Teledrift as provided in this Section 1.3, (ii) assume certain obligations of
Teledrift pursuant to the Assigned Contracts as provided in this Section 1.3,
and (iii) pay Teledrift a purchase price (the “Purchase Price”) equal to
Ninety-Five Million Two Hundred Thousand Dollars ($95,200,000). Purchaser shall
at the Closing:

(a) Pay Teledrift $95,200,000 in cash payable by wire transfer or the delivery
of other immediately available funds;

(b) Assume the accounts payable (as defined pursuant to GAAP) of Teledrift as of
the Effective Time which are either (i) reflected in the September 30, 2007
balance sheet of Teledrift included in Financial Statements, (ii) reflected in
the Disclosure Schedules, or (iii) incurred in the ordinary course of business
after September 30, 2007; and

(c) Assume from Teledrift any obligation to perform pursuant to the express
terms of any Assigned Contract which is disclosed in the Disclosure Schedule,
which accrues subsequent to the Effective Time.

 

2



--------------------------------------------------------------------------------

The Liabilities of Teledrift which will be assumed by Purchaser pursuant to the
terms of this Section 1.3 are referred to herein collectively as the “Assumed
Liabilities.”

Section 1.4 No Assumption of Liabilities. Except as expressly provided for in
Section 1.3, Purchaser has not and will not assume from Teledrift any Liability.
Specifically, but not by way of limitation, Purchaser shall not assume the
following Liabilities of Teledrift:

(a) any Liability for income Taxes;

(b) any Liability for Taxes (other than income Taxes) arising with respect to
conduct of the Business through the Effective Time;

(c) any Liability to indemnify any Person (including any of the Stockholders) by
reason of the fact that such Person was, a director, officer, employee, or agent
of any entity or was serving at the request of any such entity as a partner,
trustee, director, officer, employee, or agent of another entity (whether such
indemnification is for judgments, damages, penalties, fines, costs, amounts paid
in settlement, losses, expenses, or otherwise and whether such indemnification
is pursuant to any statute, charter document, bylaw, agreement or otherwise);

(d) any Liability for costs and expenses incurred by Teledrift or any
Stockholder in connection with this Agreement and the Transactions;

(e) any Liability of Teledrift under this Agreement (or under any agreement
between Teledrift on the one hand and Purchaser on the other hand entered into
on or after the date of this Agreement);

(f) any Liability for Funded Debt;

(g) any Liability arising prior to the Effective Time, or as a result of the
Closing, to any employee, agent, or independent contractor of Teledrift, whether
or not employed by Purchaser after the Effective Time, or under any benefit
arrangement maintained by or for the benefit of Teledrift with respect thereto;

(h) any Liability for wages, commissions, vacation, holiday, workers’
compensation and sick pay obligations with respect to employees of Teledrift,
accrued through the Effective Time and all bonuses and fringe benefits as to
such employees accrued through the Effective Time, and all severance pay
obligations to such employees, if any, resulting from the consummation of the
transactions contemplated by the Agreement; and

(i) any Liability arising out of any employee benefit plan maintained by or
covering employees of Teledrift, or to which Teledrift has made any contribution
or to which Teledrift could be subject to any Liability.

Section 1.5 Net Assets Adjustment. In the event that the Net Assets as of the
Effective Time varies from the Targeted Net Asset Amount (as such terms are
defined in Section 9.1), the Purchase Price shall be adjusted upwards or
downwards to the extent that the net impact of such variance exceeds $1,000,000.
The procedure for determining whether an adjustment shall be made pursuant to
this Section 1.5 is set forth in Appendix A.

 

3



--------------------------------------------------------------------------------

Section 1.6 Prorations. Except as otherwise set forth in this Agreement, the
following prorations relating to the Acquired Assets will be made as of the
Effective Time, with Teledrift liable to the extent such items relate to any
time period on or prior to the Effective Time and Purchaser liable to the extent
such items relate to periods after the Effective Time: (i) ad valorem, personal
property, real estate, occupancy and other similar property Taxes, if any, on or
with respect to the Acquired Assets; and (ii) the amount of charges for water,
telephone, electricity and other utilities. The net amount of all such
prorations will be settled and paid at the Closing. In the event that the amount
of any of the items to be prorated pursuant to this Section 1.6 is not known by
Teledrift and Purchaser at the Closing, the proration shall be made based upon
the amount of the most recent cost of such item to Teledrift. After Closing,
Purchaser and Teledrift each shall provide to the other, promptly after receipt,
each third party invoice relating to any items so estimated. Within ten
(10) business days thereafter, Purchaser and Teledrift shall make any payments
to the other that are necessary to compensate for any difference between the
proration made at the Closing and the correct proration based on the third party
invoice, and amounts owed by Teledrift shall remain the responsibility of
Teledrift and amounts owed by Purchaser shall be considered an Assumed
Liability.

Section 1.7 Allocation. The consideration paid for the Acquired Assets and the
Restrictive Covenants, together with any Assumed Liabilities, shall be allocated
as shown on an allocation schedule (the “Allocation Schedule”) to be prepared by
Purchaser and approved by Teledrift as soon as may be reasonably practicable.
The allocation set forth in such Allocation Schedule shall comply with the rules
of Section 1060 of the Code and the treasury regulations promulgated thereunder.
Except to the extent that a contrary position is required by law, Purchaser and
Teledrift agree to be bound by the allocation set forth in the Allocation
Schedule for all purposes of Tax reporting, including the filing of IRS Form
8594 in accordance with the Allocation Schedule, and the filing of an amended
IRS Form 8594 in the event a revised Allocation Schedule is deemed necessary by
Purchaser. The Allocation Schedule shall include an allocation by state where
necessary to calculate applicable state sales or transfer taxes applicable to
the transaction.

Section 1.8 Closing. The closing (the “Closing”) of the Transaction shall take
place at the offices of counsel to Purchaser in Houston, Texas on the earliest
of the following two dates to occur: (i) the date which is specified by
Purchaser, which shall not be later than five days following the date of the
closing of the Financing (as hereinafter defined) or (ii) the Termination Date,
or at such other time and place as Purchaser and Teledrift shall agree. At the
Closing, each of the parties hereto will take actions and execute such documents
and instruments as may be reasonably required to consummate the Transaction. The
date on which the Closing occurs is referred to in this Agreement as the
“Closing Date.” At the Closing, each of the parties shall take such actions as
shall be required pursuant to the terms hereof to be taken at the Closing, or
which are otherwise reasonably required to cause the Transaction to be
consummated. The Closing shall be effective as of 12:01 a.m. Houston Texas time
on the Closing Date (the “Effective Time”).

Section 1.9 Definitions; Rules of Construction

(a) The definitions of certain terms are set forth in Section 9.1. An index
indicating the locations of the definitions of certain terms used herein is set
forth in Section 9.2.

 

4



--------------------------------------------------------------------------------

(b) All article, section, schedule and exhibit references used in this Agreement
are to articles, sections, schedules and exhibits to this Agreement unless
otherwise specified. The schedules and exhibits attached to this Agreement
constitute a part of this Agreement and are incorporated herein for all
purposes.

(c) If a term is defined as one part of speech (such as a noun), it shall have a
corresponding meaning when used as another part of speech (such as a verb).
Terms defined in the singular have the corresponding meanings in the plural, and
vice versa. Unless the context of this Agreement clearly requires otherwise,
words importing the masculine gender shall include the feminine and neutral
genders and vice versa. The term “includes” or “including” shall mean “including
without limitation.” The words “hereof,” “hereto,” “hereby,” “herein,”
“hereunder” and words of similar import, when used in this Agreement, shall
refer to this Agreement as a whole and not to any particular section or article
in which such words appear.

(d) The Parties acknowledge that each Party and its attorney has reviewed this
Agreement and that any rule of construction to the effect that any ambiguities
are to be resolved against the drafting Party, or any similar rule operating
against the drafter of an agreement, shall not be applicable to the construction
or interpretation of this Agreement.

(e) The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.

(f) All references to currency herein shall be to, and all payments required
hereunder shall be paid in, US dollars.

(g) Except as specifically provided otherwise in this Agreement, all accounting
terms used herein that are not specifically defined shall have the meanings
customarily given them pursuant to GAAP.

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF PURCHASER AND FLOTEK

Purchaser and Flotek, jointly and severally represent and warrant to Teledrift
and the Stockholders as follows:

Section 2.1 Organization and Qualification. Each of Purchaser and Flotek is a
corporation duly organized, validly existing and in good standing under the laws
of the state of its incorporation and has the requisite corporate power and
authority to own, lease and operate its assets and properties and to carry on
its business as it is now being conducted.

Section 2.2 Authority; Non Contravention; Approvals.

(a) Each of Purchaser and Flotek has full corporate power and authority to
execute and deliver this Agreement and to consummate the Transaction. This
Agreement has

 

5



--------------------------------------------------------------------------------

been approved by the Boards of Directors of Purchaser and Flotek, and no other
corporate proceedings on the part of Purchaser and Flotek, including, without
limitation, any stockholder approval with respect to Purchaser or Flotek, are
necessary to authorize the execution and delivery of this Agreement or the
consummation by Purchaser or Flotek of the Transaction, including, without
limitation, under the applicable requirements of any securities exchange. This
Agreement has been duly executed and delivered by Purchaser and Flotek, and,
assuming the due authorization, execution and delivery hereof by Teledrift and
the Stockholders, constitutes a valid and legally binding agreement of Purchaser
and Flotek enforceable against it in accordance with its terms, except that such
enforcement may be subject to (i) bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting or relating to enforcement of
creditors’ rights generally and (ii) general equitable principles.

(b) The execution and delivery of this Agreement by Purchaser and the
consummation by Purchaser and Flotek of the Transaction does not and will not
violate or result in a breach of any provision of, or constitute a default (or
an event which, with notice or lapse of time or both, would constitute a
default) under, or result in the termination of, or accelerate the performance
required by, or result in a right of termination or acceleration under, or
result in the creation of any Lien upon any of the properties or assets of
Purchaser or Flotek under any of the terms, conditions or provisions of (i) the
charter or bylaws of Purchaser or Flotek, (ii) any statute, law, ordinance,
rule, regulation, judgment, decree, order, injunction, writ, permit or license
of any court or Governmental Authority applicable to Purchaser or Flotek or any
of its properties or assets, or (iii) any note, bond, mortgage, indenture, deed
of trust, license, franchise, permit, concession, contract, lease or other
instrument, obligation or agreement of any kind to which Purchaser or Flotek is
now a party or by which Purchaser or Flotek or any of its properties or assets
may be bound or affected.

(c) Except for any filings or approvals required pursuant to the HSR Act, no
declaration, filing or registration with, or notice to, or authorization,
consent or approval of, any Governmental Authority is necessary for the
execution and delivery of this Agreement by Purchaser or Flotek or the
consummation by Purchaser of the Transaction.

Section 2.3 Brokers and Finders. Neither Purchaser nor Flotek has entered into
any contract, arrangement or understanding with any Person or firm which may
result in the obligation of Purchaser or Flotek to pay any finder’s fees,
brokerage or agent commissions or other like payments in connection with the
Transaction. There is no claim for payment by Purchaser or Flotek of any
investment banking fees, finder’s fees, brokerage or agent commissions or other
like payments in connection with the negotiations leading to this Agreement or
the consummation of the Transaction.

Section 2.4 No Financing Contingency. Purchaser and Flotek acknowledge that
consummation of the Transaction is not subject to any financing contingency and
that they would, accordingly, be obligated to close the transaction on or prior
to the Termination Date notwithstanding any inability to close the Financing if
the Purchaser is otherwise obligated to close pursuant the terms of this
Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF TELEDRIFT AND THE STOCKHOLDERS

Teledrift and each Stockholder severally (with each Stockholder’s several
liability being based on his Proportionate Ownership) represent and warrant to
Purchaser that, except as provided in the Disclosure Schedule:

Section 3.1 Organization and Qualification. Teledrift is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Oklahoma and has the requisite corporate power and authority to own, lease and
operate its assets and properties and to carry on its business as it is now
being conducted. Teledrift is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction in which the properties
owned, leased, or operated by it or the nature of the business conducted by it
makes such qualification necessary, each of which jurisdiction is listed in the
Disclosure Schedule. True, accurate and complete copies of the charter and
bylaws of Teledrift, in each case as in effect on the date hereof, including all
amendments thereto, have heretofore been delivered to Purchaser.

Section 3.2 Stock Ownership. The Stockholders own all of the issued and
outstanding equity stock of Teledrift, as more particularly reflected on
Schedule 3.2.

Section 3.3 Subsidiaries. Teledrift does not have any Subsidiaries.

Section 3.4 Authority; Non Contravention; Approvals.

(a) Teledrift and such Stockholder have full power and authority to execute and
deliver this Agreement and to consummate the Transaction. This Agreement has
been approved by the Board of Directors and stockholders of Teledrift, and no
other corporate proceedings on the part of Teledrift are necessary to authorize
the execution and delivery of this Agreement or the consummation by Teledrift of
the Transaction. This Agreement has been duly executed and delivered by
Teledrift and such Stockholder, and, assuming the due authorization, execution
and delivery hereof by Purchaser, constitutes a valid and legally binding
agreement of Teledrift and such Stockholder, enforceable against Teledrift and
such Stockholder in accordance with its terms, except that such enforcement may
be subject to (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting or relating to enforcement of creditors’ rights generally
and (ii) general equitable principles.

(b) Except as set forth in the Disclosure Schedule, the execution and delivery
of this Agreement by Teledrift and such Stockholder and the consummation by
Teledrift and such Stockholder of the Transaction do not and will not violate or
result in a breach of any provision of, or constitute a default (or an event
which, with notice or lapse of time or both, would constitute a default) under,
or result in the termination of, or accelerate the performance required by, or
result in a right of termination or acceleration under, or result in the
creation of any Lien, upon any of the properties or assets of Teledrift under
any of the terms, conditions or provisions of (i) the charter or the Bylaws of
Teledrift, (ii) any statute, law, ordinance, rule, regulation, judgment, decree,
order, injunction, writ, permit or license of any court or

 

7



--------------------------------------------------------------------------------

Governmental Authority applicable to Teledrift or its properties or assets, or
(iii) any note, bond, mortgage, indenture, deed of trust, license, franchise,
permit, concession, or any Material Contract (as defined in Section 3.20) to
which Teledrift is now a party or by which Teledrift or any of its respective
properties or assets may be bound or affected.

(c) Except for any filings or approvals required pursuant to the HSR Act, no
declaration, filing or registration with, or notice to, or authorization,
consent or approval of, any Governmental Authority is necessary for the
execution and delivery of this Agreement by Teledrift and such Stockholder or
the consummation by Teledrift and such Stockholder of the Transaction.

Section 3.5 Financial Statements. Teledrift has furnished Purchaser with
unaudited balance sheet, income statement and statement of cash flow for
Teledrift for the fiscal years ending December 31, 2005 and December 31, 2006,
and unaudited balance sheet and income statement for the nine months ending
September 30, 2007 (collectively, the “Financial Statements”). The Financial
Statements were prepared in accordance with the accounting methods described in
the Financial Statements and in the Disclosure Schedule and are accurate and
complete in all material respects (except the absence of footnote disclosures
and for the absence of normal year-end audit adjustments which are not material
in the aggregate) and fairly present the financial condition and result of
operations of Teledrift. Teledrift has also furnished Purchaser with unaudited
balance sheet and income statement for Teledrift for the months of October,
November and December 2007 (collectively, the “Interim Financial Statements”).
The Interim Financial Statements were prepared on a basis consistent with the
manner in which the Financial Statements were prepared (provided the Interim
Financial Statements have not undergone Teledrift’s year end review process or
been reviewed by Teledrift’s outside accountants), and, to the Knowledge of
Teledrift, the Interim Financial Statements are accurate and complete in all
material respects (except, the absence of footnote disclosures and for the
absence of normal year-end audit adjustments which are not material in the
aggregate) and fairly present the financial condition and result of operations
of Teledrift.

Section 3.6 Absence of Certain Changes or Events. Since September 30, 2007 and
as reflected in Schedule 3.6 of the Disclosure Schedule:

(a) there has not been (i) any Material Adverse Effect, (ii) any damage,
destruction, loss or casualty to property or assets of Teledrift, whether or not
covered by insurance, which property or assets are material to the operations or
business of Teledrift taken as a whole, (iii) any declaration, setting aside or
payment of any dividend or distribution (whether in cash, stock or property) in
respect of the capital stock of Teledrift or any redemption or other acquisition
by Teledrift of any of the capital stock of Teledrift or any split, combination
or reclassification of shares of capital stock declared or made by Teledrift,
(vi) any increase in compensation payable or benefits to directors, executive
officers or key employees of the Teledrift or (v) any commitment or agreement to
do any of the actions in subsections (iii) or (iv); and

(b) there has not been with respect to Teledrift (i) any extraordinary losses
suffered, (ii) any material assets mortgaged, pledged or made subject to any
Lien, other than a Permitted Lien or a Lien which will not continue following
the Closing, (iii) any increase in any

 

8



--------------------------------------------------------------------------------

bad debt, contingency or other reserve, except, in each case, in the ordinary
course of business and consistent with past practice, (iv) any Liabilities paid,
discharged or satisfied, other than the payment, discharge or satisfaction, in
the ordinary course of business and consistent with past practice, of
Liabilities reflected or reserved against in the Base Balance Sheet or incurred
in the ordinary course of business and consistent with past practice since the
Base Balance Sheet Date, (v) any write off as uncollectible of any notes or
accounts receivable, except write-offs in the ordinary course of business and
consistent with past practice, (vi) any write down of the value of any asset or
investment on Teledrift’s books or records, except for depreciation and
amortization taken in the ordinary course of business and consistent with past
practice, (vii) any change in any method of accounting or accounting practice,
(viii) any cancellation of any debts or waiver of any claims or rights in excess
of $25,000 or sale, transfer or other disposition of any properties or assets
(real, personal or mixed, tangible or intangible) in excess of $25,000, other
than sales of inventory in the ordinary course of business, (ix) any single
capital expenditure or commitment in excess of $50,000 for additions to property
or equipment, or aggregate capital expenditures and commitments in excess of
$100,000 (on a consolidated basis) for additions to property or equipment other
than the capitalization of rental tools and component parts for rental tools in
the ordinary course of business, (x) any transaction other than in the ordinary
course of business, or agreement to do any of the foregoing, or (xi) the taking
of any action described in Section 4.1.

Section 3.7 Accounts Receivable. The accounts receivable of Teledrift reflected
in the Base Balance Sheet and/or which are taken into account in the
determination of Net Assets are valid, genuine and subsisting, arise out of bona
fide sales and delivery of goods, performance of services or other business
transactions in the ordinary course of business. Any such accounts receivable
owed by a specific debtor and its Affiliates which has an aggregate balance in
excess of $50,000 as of the Effective Time, are current and collectible net of
any reserves shown on the Financial Statements, and subject to such reserve,
will be collected in full, without any set off and without resort to litigation,
within 180 days after the Closing.

Section 3.8 Inventory. To the Knowledge of Teledrift, the inventory reflected in
the Base Balance Sheet (the “Inventory”) consists of items that are usable in
the ordinary course of business by Teledrift, except for applicable inventory
reserves reflected on the Base Balance Sheet and except as set forth on Schedule
3.8 of the Disclosure Schedules. No items included in the Inventory are held by
Teledrift on consignment from others. The Inventory is valued based on a rolling
average basis on a basis consistent with that of prior years.

Section 3.9 Real Property.

(a) Teledrift does not own any fee interest in any real property, except the
real estate described as now owned by Teledrift in Schedule 1.1(a) of the
Disclosure Schedule (the “Owned Real Estate”). The Owned Real Estate is owned by
Teledrift, free and clear of any Lien, except for Permitted Liens. None of the
Owned Real Estate is subject to (i) any leases or any right of any third party
to use or occupy any portion of the Owned Real Estate, or (ii) any outstanding
options, rights of first offer or rights of first refusal.

(b) Teledrift does not lease or occupy any real estate not owned by it other
than the premises described as leased by Teledrift in Schedule 1.1(d) of the
Disclosure Schedule (the “Leased Premises”). Teledrift has delivered to
Purchaser a true and complete copy of each

 

9



--------------------------------------------------------------------------------

lease document with respect to the Leased Premises (a “Lease”). Each Lease is
valid, binding, and enforceable in accordance with its terms, and, to the
Knowledge of Teledrift, there is no dispute with respect to any such Lease.

(c) The Owned Real Estate and the Leased Premises are sometimes referred to
herein collectively as the “Company Facilities.” The improvements included in
the Company Facilities are adequate for the operation of the Business as
presently conducted. To the Knowledge of Teledrift, there are no facts or
circumstances affecting any of the Company Facilities that would, individually
or in the aggregate, interfere in any material respect with the use or occupancy
of the Company Facilities as currently operated. The possession and quiet
enjoyment of the Company Facilities by Teledrift has not been disturbed, nor has
Teledrift received notice of any condemnation, expropriation, or other
proceedings in eminent domain affecting any of the Company Facilities.

(d) To the Knowledge of Teledrift, the use by Teledrift of the Company
Facilities in the normal conduct of its business does not violate any applicable
building, zoning or other law, ordinance or regulation.

(e) Teledrift has not experienced and/or received any notice any material
interruption in the delivery of adequate quantities of any utilities or other
public services to the Company Facilities required by Teledrift in the normal
operation of its business.

Section 3.10 Personal Property.

(a) Teledrift owns and has good and marketable title to all of the Acquired
Assets which comprise personal property, free and clear of all Liens except
Permitted Liens and Liens to be released in connection with the Closing.

(b) All Acquired Assets are in such operating condition and repair (reasonable
wear and tear excepted) as to allow Teledrift to conduct its Business as
presently conducted. Except for rental tools which are in the possession of
customers and tools and/or equipment being assembled and/or repaired or in
transit and except as reflected in Schedule 3.10(b) of the Disclosure Schedule,
all of the Acquired Assets, whether owned or leased, are and will be in the
possession and control of and owned by Teledrift at the Closing, and no other
party has any right or interest in or to the Acquired Assets.

(c) The Acquired Assets, comprise all of the assets currently used or held for
use by Teledrift to operate the Business, and are collectively sufficient to
provide Purchaser with the means and capability to operate the Business, as and
in the manner the Business has been performed by Teledrift prior to the date of
this Agreement.

Section 3.11 Intellectual Property.

(a) Neither Teledrift nor its Business as presently conducted has or will, in
any material respect, interfere with, infringe upon, misappropriate, or
otherwise come into conflict with, any Intellectual Property rights of third
parties; and Teledrift has not received any charge, complaint, claim, demand, or
notice alleging any such interference, infringement, misappropriation, or
conflict with any Intellectual Rights of third parties (including any claim

 

10



--------------------------------------------------------------------------------

that Teledrift must license or refrain from using any Intellectual Property
rights of any third party). To the Knowledge of Teledrift, no third party has
interfered with, infringed upon, misappropriated, or otherwise come into
conflict with, any Intellectual Property rights of Teledrift.

(b) Schedule 3.11 of the Disclosure Schedule identifies each patent or
registration that has been issued to Teledrift with respect to any of its
Intellectual Property, identifies each pending patent application or application
for registration that Teledrift has made with respect to any of its Intellectual
Property, and identifies each material license, agreement, or other permission
that Teledrift has granted to any third party with respect to any of its
Intellectual Property. Teledrift has delivered to Purchaser correct and complete
copies of all such patents, registrations, applications, licenses, agreements,
and permissions (as amended to date). With respect to each item of Intellectual
Property identified in Section 3.11 of the Disclosure Schedule:

(i) Teledrift possesses all right, title, and interest in and to the item, free
and clear of any Lien other than Permitted Liens;

(ii) Teledrift is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge restricting its use of such item;

(iii) No action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to the Knowledge of Teledrift, is threatened
that challenges the legality, validity, enforceability, use, or ownership of the
item; and

(c) Section 3.11(c) of the Disclosure Schedule identifies each item of
Intellectual Property that any third party owns and that Teledrift uses pursuant
to license, sublicense, agreement, or permission. Teledrift has delivered to
Purchaser correct and complete copies of all such licenses, sublicenses,
agreements, and permissions (as amended to date). With respect to each such item
of used Intellectual Property required to be identified in Section 3.11(c) of
the Disclosure Schedule:

(i) The license, sublicense, agreement, or permission covering the item is
legal, valid, binding, enforceable, and in full force and effect in all material
respects;

(ii) To the Knowledge of Teledrift, no party to the license, sublicense,
agreement, or permission is in breach or default, and no event has occurred that
with notice or lapse of time would constitute a breach or default or permit
termination, modification, or acceleration thereunder.

(iii) To the Knowledge of Teledrift, no party to the license, sublicense, or
permission has repudiated any provision thereof;

(iv) Teledrift has not granted any sublicense or similar right to any third
party with respect to the license, sublicense, agreement, or permission; and

(v) To the Knowledge of Teledrift, no loss or expiration of the item is
threatened, pending, or reasonably foreseeable, except for patents expiring at
the end of their statutory terms (and not as a result of any act or omission by
Teledrift, including without limitation, a failure by Teledrift to pay any
required maintenance fees).

 

11



--------------------------------------------------------------------------------

Section 3.12 Labor, Benefit and Employment Agreements.

(a) The Disclosure Schedule lists all of the employees of Teledrift and
describes any obligation on the part of Teledrift to any of its employees (the
“Employees”) to pay regular salaries or hourly compensation and bonus
opportunity during the period of their employment and the manner in which they
have been paid. Except as indicated in the Disclosure Schedule, Teledrift is not
utilizing the services of any individual independent contractor on a regular
weekly basis.

(b) There are no material controversies pending or, to the Knowledge of
Teledrift, threatened between Teledrift on the one hand and any of the Employees
on the other. The Disclosure Schedule describes all bonuses and other
compensation and any obligation of Teledrift to pay severance or other payments
which will be payable to any of the Employees as a result of, or in connection
with, the consummation of the Transaction.

(c) The Disclosure Schedule sets forth each (i) collective bargaining agreement
or other written agreement covering unionized employees with respect to which
Teledrift has any Liability, (ii) bonus, deferred compensation, stock option,
stock purchase, retirement, severance, welfare, incentive, pension, profit
sharing, retirement, change in control, or retention plan, policy, arrangement
or agreement, including any plan constituting an “employee benefit plan” within
the meaning of the Employee Retirement Income Security Act of 1974 (“ERISA”), as
amended, maintained by Teledrift or any organization which, together with
Teledrift, would be treated as a “single employer” within the meaning of
Section 414(b) or (c) of the Code, or to which Teledrift or any such
organization contributes (or has any obligation to contribute) or is a party or
with respect to which Teledrift has any Liability (collectively, the “Employee
Plans”), and (iii) written employment or other compensation policies,
arrangements and agreements with respect any non hourly and/or non union
employee(s) of Teledrift (collectively, the “Employment Agreements”).

(d) No union is now certified or has claimed in writing the right to be
certified as a collective bargaining agent to represent any employees of
Teledrift, and there are no organizational activities or labor disputes existing
or, to the Knowledge of Teledrift, threatened, involving organizational
activities, picketing, strikes, slowdowns, work stoppages, job actions or
lockouts of any employees of Teledrift.

(e) Teledrift has not received written notice of any unfair labor practice
charges or petitions for election filed, pending or being litigated before the
National Labor Relations Board or any State labor relations board involving
Teledrift. Teledrift has not received any written notice of any actual or
alleged violation of any law, regulation, order or contract term affecting the
collective bargaining rights of employees, equal opportunity in employment, or
employee health, safety, welfare, or wages and hours involving Teledrift.

 

12



--------------------------------------------------------------------------------

(f) No Employee Plan is an “employee pension benefit plan” (within the meaning
of Section 3(2) of ERISA) subject to Section 412 of the Code or Section 302 or
Title IV of ERISA.

(g) Each Employee Plan has been administered and operated in compliance with all
applicable statutes, rules and regulations, except as could not reasonably be
expected to result in a material Liability to Teledrift;

(h) No Employee Plan provides for post-employment or retiree welfare benefits,
except as required under Section 4980B of the Code;

(i) Teledrift has not filed an application under the IRS Employee Plans
Compliance Resolution System or the Department of Labor’s Voluntary Fiduciary
Correction Program with respect to any Employee Plan;

(j) No claim, action or litigation, has been made, commenced or, to the
Knowledge of Teledrift, threatened with respect to any Employee Plan (other than
routine claims for benefits payable in the ordinary course, and appeals of
denied claims), which could reasonably be expected to result in material
Liability to Teledrift;

(k) No Employee Plan has assets that include securities issued by Teledrift;

(l) Neither Teledrift, nor, to the Knowledge of Teledrift, any other
“disqualified Person” or “party in interest” (as defined in Section 4975(e)(2)
of the Code and Section 3(14) of ERISA, respectively) has engaged in any
transactions in connection with any Employee Plan that could reasonably be
expected to result in the imposition of a penalty pursuant to Section 502 of
ERISA, damages pursuant to Section 409 of ERISA or a tax pursuant to
Section 4975 of the Code;

(m) To the Knowledge of Teledrift, the execution of this Agreement and the
consummation of the transactions contemplated hereby, do not constitute a
triggering event under any Employee Plan, Employment Agreement, policy,
arrangement, statement, commitment or agreement, whether or not legally
enforceable, which (either alone or upon the occurrence of any additional or
subsequent event) will or may result in any payment (whether of severance pay or
otherwise), “parachute payment” (as such term is defined in Section 280G of the
Code), acceleration, vesting or increase in benefits to any employee or former
employee or director of Teledrift.

(n) Teledrift has delivered or caused to be delivered to the Purchaser or its
counsel true and complete copies of each Employee Plan, together with all
amendments thereto, and, to the extent applicable, (i) all current summary plan
descriptions; (ii) the annual report on Internal Revenue Service Form
5500-series, including any attachments thereto, for each of the last three
(3) plan years; (iii) the most recent determination letter related to any of the
Employee Plans intended to qualify under Section 401(a) of the Code; and
(iv) any materials relating to any government investigation or audit or any
submissions under any voluntary compliance procedures.

 

13



--------------------------------------------------------------------------------

Section 3.13 Litigation. Except as reflected on Schedule 3.13 of the Disclosure
Schedule, there are no claims, suits, actions, or proceedings pending or, to the
Knowledge of Teledrift, threatened against or relating to Teledrift, before any
court, Governmental Authority, or any arbitrator. Teledrift is not subject to
any judgment, decree, injunction, rule or order of any court or Governmental
Authority.

Section 3.14 No Violation of Law. Teledrift is not in violation, in any material
respect, of or has not been given written notice or been charged with any
violation of, any law, statute, order, rule, regulation, ordinance or judgment
(including, without limitation, any applicable Environmental Law, as hereinafter
defined) of any Governmental Authority, and specifically, but not by way of
limitation, the Foreign Corrupt Practices Act. Except as disclosed in the
Disclosure Schedule, as of the date of this Agreement, to the Knowledge of
Teledrift, no investigation or review by any Governmental Authority with respect
to Teledrift is pending or threatened, nor has any Governmental Authority
indicated an intention to conduct the same. Teledrift has all permits (including
without limitation Environmental Permits (as defined in Section 3.19)),
licenses, franchises, variances, exemptions, orders and other governmental
authorizations, necessary to conduct its Business as presently conducted
(collectively, the “Company Permits”). Teledrift is not in violation, in any
material respect, of the terms of any Company Permits.

Section 3.15 Insurance Policies. The Disclosure Schedule sets forth a true and
accurate list and summary of current insurance coverage or information
concerning any self insurance program with respect to Teledrift. Teledrift has
not received written notice from any current insurance carrier of the intention
of such carrier (a) to discontinue any material insurance coverage afforded to
Teledrift; or (b) to materially increase the premium costs of such insurance.

Section 3.16 Suppliers. Except as set forth in the Disclosure Schedule, no
single supplier accounted for more than 5% of the raw materials, services or
merchandise purchased by Teledrift, on an aggregate basis, during the year ended
December 31, 2006, or during the nine months ended on the Base Balance Sheet
Date. Since December 31, 2006 there has not been (a) any adverse change in the
business relationship of Teledrift with any such supplier which would have a
material and adverse impact on the Business, or (b) any material change in any
term (including credit terms) of the agreements with any such supplier made
outside the ordinary course of business. To the Knowledge of Teledrift, there
are no existing, announced or anticipated changes in the policies of any
supplier which will materially affect the amount of business Teledrift conducts
with such supplier after the date of this Agreement.

Section 3.17 Customers and Distributors. Except as set forth in the Disclosure
Schedule, no single customer (with respect to direct sales by Teledrift) or
distributor accounted for more than 5% of the sales of Teledrift during the year
ended December 31, 2006, or during the nine months ended on the Base Balance
Sheet Date. The Disclosure Schedule sets forth the amount of sales of Teledrift
which were to customers located outside of the United States of America during
such periods, itemized by country. Except as set forth in the Disclosure
Schedule, since December 31, 2006 there has not been (a) any adverse change in
the business relationship of Teledrift with any customer or distributor
identified in the Disclosure Schedule which would have a material and adverse
impact on the Business; or (b) any material change in any term (including credit
terms) of the agreements with any such customer or distributor which

 

14



--------------------------------------------------------------------------------

would have a material and adverse impact on the Business. To the Knowledge of
Teledrift, there are no existing, announced or anticipated changes in the
policies of any customers or distributors which will materially affect the
amount of business Teledrift conducts with such customers or distributors after
the date of this Agreement.

Section 3.18 Taxes.

(a) All returns and reports, including, without limitation, information and
withholding returns and reports (“Tax Returns”), of or relating to any Tax that
are required to be filed on or before the Closing by or with respect to
Teledrift have been or will be duly and timely filed. All such tax returns were
correct and complete in all respects and all Taxes, including interest and
penalties, owed by Teledrift with respect to such periods have been paid. There
is no unpaid pending claim against Teledrift with respect to any Taxes, and no
assessment, deficiency or adjustment has been asserted or proposed with respect
to any Tax Return of or with respect to Teledrift. There are no pending Tax
audits with respect to Teledrift. All Taxes which Teledrift is required by law
to withhold or collect in connection with amounts paid or owing to any employee,
independent contractor, creditor, stockholder or other third party have been
duly withheld or collected, and have been timely paid over to the proper
authorities to the extent due and payable. No waiver or extension of any statute
of limitation as to any federal, local or foreign Tax matter has been given by
Teledrift. Teledrift has not filed consolidated income tax returns with any
other entity for any taxable period. There are no tax sharing, tax allocation,
tax indemnification, or similar agreements in effect between Teledrift and any
other party.

(b) Teledrift has been a validly electing S corporation within the meaning of
Code Sections 1361 and 1362 at all times during its existence. Teledrift will be
an S corporation up to and including the Closing Date.

Section 3.19 Environmental Matters. Except as set forth in the Disclosure
Schedule:

(a) No written notice, demand, request for information, citation, summons or
order has been received, and no complaint has been served, and no penalty has
been assessed by any Governmental Authority relating to or arising out of
non-compliance by Teledrift with any Environmental Laws (as defined below) which
is still pending;

(b) No investigation, action, claim, suit, proceeding or review is pending or,
to the Knowledge of Teledrift, is threatened by any Governmental Authority
relating to or arising out of any violation by Teledrift of any Environmental
Law;

(c) Teledrift is in compliance, in all material respects, with all Environmental
Laws and Environmental Permits (as defined below); and

(d) To the Knowledge of Teledrift, there are no facts, conditions, situations or
set of circumstances which could reasonably be expected to result in or be the
basis for Liability under applicable Environmental Laws.

For purposes of this Agreement, (i) “Environmental Laws” means any and all laws,
statutes, ordinances, rules, regulations, orders or determinations of any
Governmental Authority relating to the protection of the environment or
protection of human health from exposure to

 

15



--------------------------------------------------------------------------------

hazardous materials that is currently in effect in any and all jurisdictions in
which Teledrift owns property or conducts business, including without
limitation, the Clean Air Act, as amended, the Comprehensive Environmental,
Response, Compensation, and Liability Act of 1980, as amended, the Federal Water
Pollution Control Act, as amended, the Occupational Safety and Health Act of
1970, as amended, the Resource Conservation and Recovery Act of 1976, as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and all other
environmental conservation or protection laws, and (ii) “Environmental Permits”
means all permits, licenses, certificates, registrations, identification
numbers, applications, consents, approvals, variances, notices of intent, and
exemptions necessary for the ownership, use and/or operation of any facility or
operation of Teledrift to comply with requirements of Environmental Laws.

Section 3.20 Material Contracts and Relationships. The Disclosure Schedule sets
forth a correct and complete list of the following (hereinafter referred to as
the “Material Contracts”):

(a) all loans, credit commitments, bonds, debentures, notes, mortgages,
indentures or guarantees of borrowed indebtedness to which Teledrift is a party
or by which it or its properties or assets (real, personal or mixed, tangible or
intangible) are bound;

(b) all existing Contracts (other than those described in subparagraph (a) or
(c), and any Employee Plan) to which Teledrift is a party or by which it or its
properties or assets may be bound involving an annual commitment or annual
payment by any party thereto of more than $100,000 individually, or which have a
term extending more than twelve months from the date hereof and which involve a
cumulative commitment or payment by any party thereto of more than $100,000;

(c) all agreements imposing a noncompetition obligation on Teledrift or any of
its Affiliates or any similar restriction on the activities of Teledrift or its
Affiliates;

(d) any agreement concerning a partnership or joint venture;

(e) any agreement relating to the distribution or marketing of any of the
products of Teledrift by a third party; and

(f) all Assigned Leases.

Correct and complete copies of all Material Contracts, including all amendments
thereto, have been made available to the Purchaser. The Material Contracts are
valid and enforceable in accordance with their respective terms with respect to
Teledrift and are valid and enforceable in accordance with the respective terms
to any other party thereto. There is not under any of the Material Contracts any
existing breach, default or event of default by Teledrift, nor, to the Knowledge
of Teledrift, is there any breach or default by any other party thereto.

Section 3.21 Brokers and Finders. Except as reflected in Schedule 3.21 of the
Disclosure Schedule, none of the Stockholders or Teledrift have entered into any
contract, arrangement or understanding with any Person or firm which may result
in the obligation of the

 

16



--------------------------------------------------------------------------------

Stockholders or Teledrift to pay any finder’s fees, brokerage or agent
commissions or other like payments in connection with the Transaction
contemplated hereby. Except as reflect in Schedule 3.21 of the Disclosure
Schedule, there is no claim for payment by Teledrift of any investment banking
fees, finder’s fees, brokerage or agent commissions or other like payments in
connection with the negotiations leading to this Agreement or the consummation
of the Transaction (whether or not reflected in the Disclosure Schedule, a
“Teledrift Fee Obligation”).

Section 3.22 Transactions with Affiliates. Except as set forth in the Disclosure
Schedule, no Stockholder, or any officer or director of Teledrift, or any Person
with whom any such Stockholder, officer or director has any direct or indirect
relation by blood, marriage or adoption, or any entity in which any Person owns
any beneficial interest (other than a publicly-held corporation whose stock is
traded on a national securities exchange or in the over-the-counter market and
less than 1% of the stock of which is beneficially owned by all of such
Persons), currently has, or with the past three (3) years has had, any interest
in (a) any Contract, arrangement or understanding with, or relating to, the
business or operations of Teledrift, (b) any loan, arrangement, understanding,
agreement or contract for or relating to indebtedness with Teledrift, (c) any
property (real, personal, or mixed), tangible or intangible, used or currently
intended to be used in, the business or operations of Teledrift or (d) any
business or entity that competes with Teledrift.

Section 3.23 Liabilities. Neither Teledrift nor the Acquired Assets are subject
to any Liabilities which exist as of the date hereof and are of a nature which
would be required to be included on a balance sheet of Teledrift as of Closing
in accordance with GAAP if all relevant facts relating to such Liability were
known at the time of Closing which will become Liabilities of Purchaser or
Flotek as a result of the consummation of the Transaction, other than the
Assumed Liabilities and Liabilities disclosed in Schedule 3.23 of the Disclosure
Schedule.

ARTICLE IV

CONDUCT OF BUSINESS PENDING THE CLOSING

From the date hereof until the Closing, the parties to this Agreement shall
observe and perform the covenants of this Article IV.

Section 4.1 Conduct of Business of Teledrift. Prior to the Effective Time,
Teledrift shall operate its businesses in, and only in, the usual, regular and
ordinary course of business. Without limiting the generality of the foregoing,
during the period from the date of this Agreement to the Closing Date, Teledrift
will not:

(a) Amend its organizational documents in any manner which adversely impacts the
Purchaser;

(b) Merge or consolidate with or agree to merge or consolidate with, or purchase
or agree to purchase all or substantially all of the assets of, or otherwise
acquire any corporation, partnership, association or other business organization
or division thereof;

(c) Sell, lease or otherwise dispose of, or agree to sell, lease or otherwise
dispose of, any of its assets other than in the ordinary course of business
consistent with past practice;

 

17



--------------------------------------------------------------------------------

(d) Issue any capital stock or equity interests or any rights to acquire any of
its capital stock or equity interests;

(e) Enter into any contract relating to the distribution or marketing of
products by a third party on behalf of Teledrift, or by Teledrift on behalf of
any third parties (unless Teledrift obtains the written consent of Purchaser,
which consent shall not be unreasonably withheld);

(f) Adopt, amend or terminate any Employee Plan;

(g) Amend or terminate any Material Contract except in the ordinary course of
business;

(h) Enter into any transaction or agreement with any of the Stockholders or any
Person with whom any Stockholder has any direct or indirect relation by blood,
marriage or adoption, or any Affiliate of a Stockholder or any such Person or
Persons;

(i) Enter into, modify or extend in any manner the terms of any employment,
severance or similar agreements with officers and directors nor grant any
increase in the compensation of officers, directors or employees, whether now or
hereafter payable (except for transaction bonuses payable by Teledrift with
respect to the transactions contemplated by this Agreement provided for in the
Disclosure Schedule and compensation increases and payment of bonuses in the
ordinary course of business and consistent with past practice with respect to
employees other than executive officers and directors);

(j) Make any capital expenditures which have an aggregate cost of $50,000 or
more other than capital expenditures for rental tools and component parts for
rental tools incurred in the ordinary course of business;

(k) (i) Create, incur or assume any long-term debt (including obligations in
respect of capital leases which individually involve annual payments in excess
of $25,000 or $50,000 in the aggregate) or, except in the ordinary course of
business under existing lines of credit, create, incur or assume any short-term
debt for borrowed money, (ii) assume, guarantee, endorse or otherwise become
liable or responsible (whether directly, contingently or otherwise) for
obligations of any other Person, (iii) create, or allow the creation of, any
Lien applicable to any of Teledrift’s assets other than Permitted Liens,
(iv) make any loans or advances to any other Person, or (v) make any capital
contributions to, or investments in, any Person;

(l) Change any accounting method or practices of Teledrift, except as required
by applicable law or GAAP;

(m) Waive any rights under any Material Contract other than in the ordinary
course of business;

(n) Enter into, assume or amend any contract or commitment that would be a
Material Contract other than in the ordinary course of business; and/or

 

18



--------------------------------------------------------------------------------

(o) Revoke Teledrift’s election to be taxed as an S corporation within the
meaning of Code Section 1361 and Section 1362; or take or allow any action that
would result in the termination of Teledrift’s status as a validly electing S
corporation within the meaning of Code Section 1361 and Code Section 1362;

(p) Make or declare a dividend, payment or other distribution to any of its
stockholders or owners which consists of any assets other than cash or Retained
Assets, or redeem any stock or equity interests;

(q) Alter in any material respect the practices of the Business relating to the
payment of accounts payable or the collection of accounts receivable.

Section 4.2 Business Organization. Prior to the Effective Time, Teledrift and
the Stockholders shall use their Reasonable Efforts to:

(a) preserve intact the business organization of Teledrift;

(b) keep available the services of the officers and employees of Teledrift;

(c) preserve the goodwill of Teledrift;

(d) maintain and keep the properties and assets of Teledrift in as good a repair
and condition as presently exists;

(e) maintain in full force and effect the current insurance coverage of
Teledrift; and

(f) carry on business of Teledrift in the ordinary and regular course,
consistent with past practice and in substantially the same manner as heretofore
conducted; and

(g) perform in all material respects all of its obligations under all Material
Contracts (except those being contested in good faith).

Section 4.3 Acquisition Transactions. After the date hereof and prior to the
Effective Time or earlier termination of this Agreement, neither Teledrift nor
any of the Stockholders will initiate, solicit, negotiate, encourage or provide
confidential information to facilitate, and Teledrift and each of the
Stockholders shall not, and shall cause any officer, director or employee of
Teledrift, or any attorney, accountant, investment banker, financial advisor or
other agent retained by any of them not to, initiate, solicit, negotiate,
encourage or provide non public or confidential information to facilitate, or
conduct any negotiations or discussions relating to any proposal or offer to
acquire all or any substantial part of the stock, business or properties of
Teledrift, whether by merger, purchase of assets, tender offer or otherwise,
whether for cash, securities or any other consideration or combination thereof.

Section 4.4 Inspection and Access to Information.

(a) Teledrift and the Stockholders shall afford to Purchaser and its
accountants, counsel, financial advisors and other representatives, reasonable
access during

 

19



--------------------------------------------------------------------------------

normal business hours throughout the period prior to the Closing to all of the
properties, books, Contracts, personnel, and records (including, but not limited
to, Tax Returns and any and all records or documents which are within the
possession of Governmental Authorities, agencies or bodies, and the disclosure
of which Teledrift can facilitate or control) of Teledrift as Purchaser or its
representatives may reasonably request. Any investigation pursuant to this
Section shall be conducted in such manner as not to interfere unreasonably with
the conduct of the business of Teledrift or with the performance of any of the
employees of Teledrift. No investigation pursuant to this Section shall affect
any representation or warranty made by any party.

(b) Purchaser shall afford to Teledrift and the Stockholders and their
accountants, counsel, financial advisors and other representatives, reasonable
access during normal business hours for a period of six years following the
Closing to personnel and all books and records relating to the Pre-Closing
operations of Teledrift as Teledrift or the Stockholders may reasonably require.
Any access to and review of such books and records shall be conducted in such
manner as not to interfere unnecessarily with the conduct of business of
Purchaser or with the performance of any of the employees of Purchaser.

Section 4.5 Assignment of Contracts and Agreements. (a) Teledrift shall, subject
to obtaining required consents and approvals, assign to Purchaser all of
Teledrift’s rights under the Assigned Contracts and the Assigned Leases.
Teledrift and Purchaser shall use Reasonable Efforts to obtain at the earliest
practicable date and prior to the Closing all consents of third parties related
to the consummation of the Transaction. To the extent that the assignment of any
of such Contracts requires the consent of another party that is not obtained at
the Closing, Purchaser may waive its right at the Closing to receive such
consent in its sole discretion, (and Purchaser herein waives any obligation of
Teledrift or the Stockholder to obtain consents to assignment of the Contracts
listed on Schedule 4.5(a)) such Contracts will not be transferred or assigned at
Closing and shall constitute “Deferred Contracts,” (b) Teledrift will continue
to undertake Reasonable Efforts to obtain any such consent and/or remove any
other impediments to the transfer or assignment of such Deferred Contracts at
the earliest practicable date and shall transfer or assign such Deferred
Contract within three (3) business days after receipt of such consent, (c) until
the time of assignment of a Deferred Contract, Teledrift shall cooperate with
Purchaser to provide Purchaser all benefits under any such Contract and to allow
Purchaser to perform its obligations under the Assumed Liabilities, to the same
extent as if the Deferred Contract were transferred or assigned to Purchaser at
the Closing and (d) until the time of assignment or termination of a Deferred
Contract, Teledrift shall, at the request and for the account of Purchaser, and
subject to Purchaser’s direction, enforce, at Purchaser’s expense, Teledrift’s
rights thereto or interests therein against other parties.

Section 4.6 Transfer Taxes. Purchaser shall be responsible for the payment of
all transfer, sales, use, stamp, registration or other similar transfer Taxes,
if any, resulting from the transfer and conveyance of the Acquired Assets as
contemplated by this Agreement.

Section 4.7 Cooperation with Respect to Financing. Teledrift and the
Stockholders shall provide such assistance and cooperation as Purchaser may
reasonably request in connection with Flotek and Purchaser obtaining the debt
financing required to finance the payment of the Purchase Price (“Financing”),
including (a) making senior management of Teledrift reasonably available for
presentations and calls, lender or proposed financing source meetings, (b)

 

20



--------------------------------------------------------------------------------

cooperating with underwriters and prospective lenders and their respective
advisors in performing their due diligence, (c) providing copies of all
customary historical financial statements and financial and other information
(which has heretofore been prepared by Teledrift) for use by Purchaser and
Flotek with respect to the Financing, and (d) using Reasonable Efforts to
facilitate the cooperation of the accountants of Teledrift.

Section 4.8 Cooperation with Respect to Argentina Operations. Teledrift and Max
Weldon shall each use their respective Reasonable Efforts to (i) cause Teledrift
Argentina S. A., to confirm prior to Closing that Teledrift possesses good title
to the items of equipment located in Argentina which are indicated in the
Financial Statements as being owned by Teledrift, and (ii) provide prior to
Closing such documentation as shall be required to establish that Max Weldon
does not have any ownership interest in Teledrift Argentina S. A.

ARTICLE V

ADDITIONAL AGREEMENTS

Section 5.1 Employment Agreements. At the Closing, Purchaser and Max Weldon, and
Purchaser and Manoj Gopalan, shall enter into employment agreements in the form
attached hereto as Exhibits 5.1(a) and 5.1(b) respectively.

Section 5.2 Expenses and Fees. Subject to the following sentence, all costs and
expenses incurred in connection with this Agreement and the Transaction shall be
paid by the party incurring such expenses. All legal, accounting and investment
banking fees and charges, and other costs and expenses relating to the
Transaction, incurred by Teledrift shall be paid by Teledrift and the Purchaser
shall bear no Liability for such amounts, regardless of when incurred.

Section 5.3 Agreement to Cooperate.

(a) Subject to the terms and conditions herein provided, each of the parties
hereto shall use all Reasonable Efforts to take, or cause to be taken, all
action and to do, or cause to be done, all things necessary, proper or advisable
under applicable laws and regulations to consummate and make effective the
Transaction, including using its Reasonable Efforts to obtain all necessary,
proper or advisable waivers, consents and approvals under applicable laws and
regulations to consummate and make effective the Transaction, including using
its Reasonable Efforts to obtain all necessary or appropriate waivers, consents
or approvals of third parties required in order to preserve material contractual
relationships of Teledrift and to lift any injunction or other legal bar to the
Transaction (and, in such case, to proceed with the Transaction as expeditiously
as possible).

(b) In the event any claim, action, suit, investigation or other proceeding by
any Governmental Authority or other legal or administrative proceeding is
commenced that questions the validity or legality of the Transaction
contemplated hereby or seeks damages in connection therewith, whether before or
after the Closing, the parties hereto agree to cooperate and use their
Reasonable Efforts to defend against and respond thereto; provided, however,
that in the event any claim, action, suit, investigation or other proceeding is
commenced against Teledrift or the Stockholders by any Governmental Authority or
other legal or administrative proceeding is commenced against Teledrift or the
Stockholders pursuant to federal or state

 

21



--------------------------------------------------------------------------------

antitrust laws, Purchaser shall have the right, at its own expense, to
participate therein, and Teledrift will not settle any such litigation without
the consent of Purchaser, which consent will not be unreasonably withheld.

Section 5.4 Public Statements. Neither party shall issue any press release or
any written public statement with respect to this Agreement or the Transaction
without first consulting with the other party and the prior written approval of
the other party, which approval will not be unreasonably withheld.

Section 5.5 Prohibited Activities. Each Stockholder agrees that for a period of
two years following the date hereof, he will keep confidential and not disclose
any non-public information in his possession relating to Teledrift. In
furtherance of the intent of the foregoing covenants and as additional
consideration for the performance by the Purchaser pursuant to the terms hereof,
each Stockholder (other than Weldon and Gopalan as it relates to their
employment with Flotek or its Affiliates) agrees, severally and not jointly with
any other Person, that he will not, during the period beginning on the date
hereof and ending on the second anniversary of the Closing Date, directly or
indirectly, for any reason, for his own account or on behalf of or together with
any other Person:

(a) engage as an officer, director or in any other managerial capacity or as an
owner, co-owner or other investor of or in, whether as an employee, independent
contractor, consultant or advisor, or as a sales representative, dealer or
distributor of any kind, in the business of the manufacture, sale, distribution,
rental or marketing of measurement while drilling equipment within the United
States of America or in any other jurisdiction in which Teledrift engaged in
business during 2007 (the “Territory”);

(b) hire or engage any natural Person who at the time of Closing is employed by
Teledrift in any capacity, or call on otherwise solicit any Person who is
employed by Purchaser with the purpose or intent of attracting that Person from
the employ of Purchaser, provided that publication of a general solicitation or
hiring of a Person as a result of such general solicitation which was not
directed at a particular employee shall not be prohibited by this
Section 5.5(b); or

(c) call on, solicit or perform services for, either directly or indirectly, any
Person that at that time is, or at any time within two years prior to that time
was, a customer of Teledrift within any Territory for the purpose of soliciting
or selling any product or service in competition with Teledrift within the
Territory.

(d) Notwithstanding the foregoing, nothing in this Section 5.5 shall prohibit
any of the Stockholders from being a passive investor in less than 5% of the
outstanding securities of any entity subject to the reporting requirements of
Section 13 or Section 15(d) of the Exchange Act.

Section 5.6 Employees, Consultants and Employee Benefits.

(a) On the Closing Date, the Purchaser shall offer employment, as of the
Effective Time, on an at will basis, to each employee employed by Teledrift as
of the Closing Date, initially at the employee’s existing employment location
and at wages and salaries that are

 

22



--------------------------------------------------------------------------------

substantially equivalent to the wages and salaries currently being paid by
Teledrift to such employee. The Purchaser will have no obligation to continue
the employment of any employee following the Closing, it being understood that,
subject to applicable law, such employment may be terminated at any time, for
any reason or for no reason. Teledrift shall be responsible for the payment of
all regular and overtime compensation to its employees; medical plan
withholding; federal and state withholding; workers’ compensation insurance
premium payments and claims; medical plan claims; accrued vacation, sick time or
paid time off; health, disability, benefit and retirement plan contributions and
claims related to fiduciary management of such plans (including 401(k), Keough
and pension plans); unemployment compensation Liabilities, unemployment tax
payments and withholding; any and all employment related claims arising from
acts or omissions of Teledrift occurring prior to the Effective Time (including
claims under the workers’ compensation laws, ERISA, and any equal opportunity or
human rights acts and any other state, federal or common law claim); and any
fines or administrative expenses assessed thereunder for acts or omissions of
Teledrift occurring prior to the Effective Time.

(b) Following the Closing Date, Teledrift shall, in accordance with its
obligations under the Comprehensive Omnibus Budget Reconciliation Act (“COBRA”),
notify each of its employees of the continued availability of health insurance
benefits to such employee through the Seller’s group health plans (subject to
the employee’s payment of applicable premiums thereunder), and will permit all
electing employees to maintain continued coverage thereunder as and to the
extent and subject to the conditions provided in COBRA.

Section 5.7 Assignment of Accounts Receivable. In the event that Purchaser makes
a claim against Sellers for a breach of Section 3.7 due to an account receivable
not being collected, then Purchaser agrees to cause the account receivable in
question to be assigned to Sellers and Sellers will have the right to attempt to
collect such receivable for the account of the Sellers.

Section 5.8 Change of Name. Teledrift shall as promptly as practicable after
Closing change its name to a name which does not incorporate the word
“Teledrift.”

ARTICLE VI

CONDITIONS TO CLOSING

Section 6.1 Conditions to Each Party’s Obligation to Effect the Transaction. The
respective obligations of each party hereto to effect the Transaction shall be
subject to the fulfillment or waiver, if permissible, at or prior to the Closing
Date of the following conditions:

(a) no preliminary or permanent injunction or other order or decree by any
federal or state court which prevents the consummation of the Transaction shall
have been issued and remain in effect (each party agreeing to use its Reasonable
Efforts to have any such injunction, order or decree lifted);

(b) the waiting period under the HSR Act shall have expired or other approvals
under the HSR Act shall have been obtained with respect to the Transaction; and

 

23



--------------------------------------------------------------------------------

(c) no action shall have been taken, and no statute, rule or regulation shall
have been enacted, by any Governmental Authority which would prevent the
consummation of the Transaction or make the consummation of the Transaction
illegal.

Section 6.2 Conditions to Obligation of Teledrift to Effect the Transaction.
Unless waived by Teledrift, the obligations of Teledrift to effect the
Transaction shall be subject to the fulfillment at or prior to the Closing Date
of the following additional condition:

(a) Purchaser shall have performed in all material respects (or in all respects
in the case of any agreement containing any materiality qualification) the
agreements contained in this Agreement required to be performed by it on or
prior to the Closing Date and the representations and warranties of Purchaser
contained in this Agreement shall be true and correct in all material respects
(or in all respects in the case of any representation or warranty containing any
materiality qualification) on and as of the date made and on and as of the
Closing Date as if made at and as of such date, and Teledrift shall have
received a certificate executed on behalf of Purchaser by the President or a
Vice President of Purchaser to that effect.

(b) All material third party consents, if any, required for the consummation of
the Transaction shall have been obtained.

(c) There shall not be in force any law restraining or prohibiting the
consummation of the Transaction.

Section 6.3 Conditions to Obligations of Purchaser to Effect the Transaction.
Unless waived by Purchaser, the obligations of Purchaser to effect the
Transaction shall be subject to the fulfillment at or prior to the Closing Date
of the following additional conditions:

(a) Teledrift and the Stockholders shall have performed in all material respects
(or in all respects in the case of any agreement containing any materiality
qualification) their respective agreements contained in this Agreement required
to be performed on or prior to the Closing Date and the representations and
warranties of Teledrift and the Stockholders contained in this Agreement shall
be true and correct in all material respects (or in all respects in the case of
any representation or warranty containing any materiality qualification) on and
as of the date made and on and as of the Closing Date as if made at and as of
such date, and shall have received a certificate executed by the Stockholders to
that effect;

(b) Since September 30, 2007, there shall have been no changes that constitute,
and no event or events shall have occurred which have resulted in or constitute,
a Material Adverse Effect with respect to of the Company;

(c) All material third party consents, if any, set forth in Schedule 6.3(c)
which are required for the consummation of the Transaction shall have been
obtained; and

(d) There shall not be in force any law restraining or prohibiting the
consummation of the Transaction.

 

24



--------------------------------------------------------------------------------

ARTICLE VII

SURVIVAL; INDEMNIFICATION

Section 7.1 Survival. All representations and warranties and pre-closing
covenants of the Parties contained in this Agreement shall survive the Closing
until eighteen months after the Closing Date, except that (i) the
representations and warranties contained in Sections 2.2(a), 2.5, 3.4(a),
3.9(a), 3.10(a), and Section 3.18 shall survive for the applicable statute of
limitations period within which a third party is permitted to assert a claim
relating thereto plus sixty (60) days. No Party shall have any liability for
indemnification claims made under this Article VII with respect to any such
representation or warranty or pre-closing covenant unless an indemnification
claim notice is provided by the non-breaching Party to the other Party prior to
the expiration of the applicable survival period for such representation,
warranty or covenant, if any. If a claim notice has been timely given in
accordance with this Agreement prior to the expiration of the applicable
survival period for such representation or warranty or pre-closing covenant, if
any, then the applicable representation or warranty shall survive as to such
claim, until such claim has been finally resolved. The limitations provided for
in this Section shall not affect or limit any claim for actual fraud.

Section 7.2 Indemnification by Teledrift and the Stockholders. Subject to the
limitations set forth in Sections 7.5, 7.6, 7.7 and 7.8 below, Teledrift and
each Stockholder shall severally (with each Stockholder’s respective several
liability being in the ratio of his Proportionate Ownership) indemnify, protect,
and defend Purchaser, and its Affiliates (including their respective officers,
directors, employees and agents) against, and hold each of them harmless from
and against, any and all claims, actions, causes of action, arbitrations,
proceedings, Liabilities, judgments and expenses (including, without limitation,
reasonable attorneys’ fees) (“Indemnified Amounts”) suffered, paid, or incurred
by the indemnified party as a result of (a) any inaccuracy or breach of any of
the representations and warranties made by or on behalf of Teledrift or such
Stockholder in Article III of this Agreement (in each case without regard to any
qualification as to materiality or Material Adverse Effect), (b) any violation
or breach by Teledrift or such Stockholder of or default by Teledrift or such
Stockholder under the terms of this Agreement, or (c) any Teledrift Fee
Obligation.

Section 7.3 Indemnification by Purchaser and Flotek. Subject to the limitations
set forth in Sections 7.5, 7.7 and 7.8 below, Purchaser and Flotek will
indemnify, protect and defend Teledrift and each Stockholder against, and hold
them harmless from and against, any and all Indemnified Amounts suffered, paid,
or incurred by Teledrift or such Stockholder as a result of (a) any inaccuracy
or breach of the representations and warranties made by or on behalf of
Purchaser in Article II of this Agreement (in each case without regard to any
qualification as to materiality or Material Adverse Effect), (b) any violation
or breach by Purchaser or Flotek of or default by Purchaser or Flotek under the
terms of this Agreement, or (c) any Assumed Liability.

Section 7.4 Procedure. The defense of any claim, action, suit, proceeding or
investigation brought by a third party which is subject to indemnification under
this Article VII shall be conducted by the indemnifying party. If the
indemnifying party fails to conduct such defense, the indemnified parties may
retain counsel satisfactory to them and the indemnifying party shall (if such
claim is determined to be a matter for which indemnification was required)
reimburse all reasonable fees and expenses of such counsel for the indemnified
parties. The

 

25



--------------------------------------------------------------------------------

party not conducting the defense will use Reasonable Efforts to assist in the
vigorous defense of any such matter, provided that such party shall not be
liable for any settlement of any claim effected without its written consent,
which consent, however, shall not be unreasonably withheld. Any indemnified
party wishing to claim indemnification under this Article VII, upon learning of
any such claim, action, suit, proceeding or investigation, shall notify the
indemnifying party in writing (but the failure so to notify a party shall not
relieve such party from any Liability which it may have under this Article VII
except to the extent such failure materially prejudices such party). If the
indemnifying party is responsible for the attorneys’ fees of the indemnified
parties, then the indemnified parties as a group may retain only one law firm to
represent them with respect to each such matter unless there is, under
applicable standards of professional conduct, a conflict on any significant
issue between the positions of any two or more indemnified parties.

Section 7.5 Express Negligence; Indemnification. The indemnification obligations
under this Article VII shall apply regardless of whether any suit or action
results solely or in part from the active, passive or concurrent negligence of
the indemnified party. The rights of the parties to indemnification under this
Article VII shall not be limited due to any investigations heretofore or
hereafter made by such parties or their representatives, regardless of
negligence in the conduct of any such investigations. The representations,
warranties and covenants and agreements made by the parties shall not be deemed
merged into any instruments or agreements delivered in connection with the
Closing or otherwise in connection with the Transaction contemplated hereby.

Section 7.6 Limitations on Liability.

(a) Teledrift and the Stockholders will have no liability under Section 7.2(a)
or under Section 7.2(b) to the extent Section 7.2(b) relates to pre-closing
covenants until the aggregate amount of all Indemnified Amounts with respect to
such matters exceeds $1,000,000 (the “Deductible”), in which case Teledrift and
the Stockholders shall be liable only for Indemnified Amounts in excess of the
Deductible. Any breach of any representation or warranty of Teledrift or the
Stockholders in this Agreement in connection with any single event or group of
related events that results in Indemnified Amounts of less than $10,000 shall be
deemed, for all purposes of this Article VII, not to be a breach of such
representation or warranty and shall not be counted against the Deductible.

(b) The maximum amount of Indemnified Amounts that the Purchaser will be
entitled to recover from Teledrift and the Stockholders pursuant to
Section 7.2(a) and pursuant to Section 7.2(b) to the extent Section 7.2(b)
relates to pre-closing covenants shall equal 30% of the Purchase Price (the
“Cap”). Furthermore, the maximum amount of Indemnified Amounts that the
Purchaser shall be entitled to recover from a Stockholder will not exceed such
Stockholder’s Proportionate Ownership times the Cap.

(c) Notwithstanding anything herein to the contrary, neither the Deductible nor
the Cap shall apply to any Indemnified Amounts arising from a breach of
Section 3.4(a), 3.9(a), 3.10(a) or 3.18 or any claim arising from actual fraud.
The maximum amount of Liabilities that the Purchaser will be entitled to recover
from Teledrift and the Stockholders pursuant to Section 7.2(a) with respect to
breaches of Section 3.4(a), 3.9(a), 3.10(a) or 3.18 shall equal the Purchase
Price.

 

26



--------------------------------------------------------------------------------

(d) The amount of any Indemnified Amounts for which Purchaser claims
indemnification under this Agreement shall be reduced by: (i) any insurance
proceeds paid to the indemnifying party with respect to such Indemnified
Amounts; and (ii) indemnification or reimbursement payments received by the
indemnified party from third parties with respect to such Indemnified Amounts.

(e) Notwithstanding any provision herein to the contrary, Teledrift and the
Stockholders shall have no liability for any breach of a representation or
warranty in this Agreement by Teledrift or the Stockholders of which any of the
Persons described in Schedule 7.6(e) had actual knowledge of the existence of
the breach on or prior to the date of this Agreement.

Section 7.7 Waiver of Other Representations.

(a) NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, IT IS THE EXPLICIT INTENT
OF EACH PARTY HERETO, AND THE PARTIES HEREBY AGREE, THAT NONE OF THE PARTIES
HERETO OR ANY OF THEIR AFFILIATES OR REPRESENTATIVES HAS MADE OR IS MAKING ANY
REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED, WRITTEN OR ORAL,
INCLUDING ANY IMPLIED REPRESENTATION OR WARRANTY AS TO THE CONDITION,
MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE WITH
RESPECT TO THE ACQUIRED ASSETS, THE BUSINESS, OR ANY PART THEREOF, EXCEPT THOSE
REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT, AND WITHOUT IN ANY
WAY LIMITING THE FOREGOING, TELEDRIFT AND THE STOCKHOLDERS MAKE NO
REPRESENTATION OR WARRANTY TO PURCHASER WITH RESPECT TO ANY FINANCIAL
PROJECTIONS OR FORECASTS RELATING TO THE BUSINESS.

(b) EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE ACQUIRED ASSETS ARE BEING
TRANSFERRED “AS IS, WHERE IS, WITH ALL FAULTS,” AND TELEDRIFT AND THE
STOCKHOLDERS EXPRESSLY DISCLAIM ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND OR
NATURE, EXPRESS OR IMPLIED, AS TO THE CONDITION, VALUE OR QUALITY OF THE
ACQUIRED ASSETS.

Section 7.8 Exclusive Remedy. No Party shall have any liability, and no Party
shall make any claim, for any Liability or other matter (and each of the Parties
hereby waives any right of contribution against the other and their respective
Affiliates), under, arising out of or relating to this Agreement, any other
document, agreement, certificate or other matter delivered pursuant hereto or
the transactions contemplated hereby, whether based on contract, tort, strict
liability, other Laws or otherwise, except as provided in this Article VII or
for any remedy available to the Purchaser for actual fraud.

TELEDRIFT AND STOCKHOLDERS ACKNOWLEDGE THAT THE INDEMNIFICATION OBLIGATIONS OF
TELEDRIFT AND STOCKHOLDERS HEREIN ENTITLE PURCHASER TO RECOVER ACTUAL DAMAGES
SUFFERED BY PURCHASER, INCLUDING

 

27



--------------------------------------------------------------------------------

ACTUAL DAMAGES ARISING FROM A BREACH OF A REPRESENTATION OR WARRANTY.
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO PARTY HERETO SHALL BE LIABLE
FOR SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES,
ARISING FROM A BREACH OF ANY REPRESENTATION OR WARRANTY OR PRE-CLOSING COVENANT
UNDER THIS AGREEMENT (EXCEPT WITH RESPECT TO ANY CLAIM, ACTION, SUIT,
PROCEEDING, OR INVESTIGATION BROUGHT BY A THIRD PARTY WHO IS NOT AN AFFILIATE OF
PURCHASER WHICH CLAIM, ACTION, SUIT, PROCEEDING OR INVESTIGATION IS SUBJECT TO
INDEMNIFICATION UNDER THIS ARTICLE VII) WHETHER BASED ON CONTRACT, TORT, STRICT
LIABILITY, OTHER LAW OR OTHERWISE AND WHETHER OR NOT ARISING FROM ANY OTHER
PARTY’S SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT.
THE LIMITATIONS OF THIS PARAGRAPH IS NOT APPLICABLE TO ANY ACTUAL FRAUD
COMMITTED BY A PARTY.

ARTICLE VIII

TERMINATION

Section 8.1 Termination. This Agreement may be terminated at any time prior to
the Closing, as follows:

(a) Teledrift shall have the right to terminate this Agreement:

(i) if the representations and warranties of Purchaser shall fail to be true and
correct in all material respects (or in all respects in the case of any
representation or warranty containing any materiality qualification) on and as
of the date made or, except in the case of any such representations and
warranties made as of a specified date, on and as of any subsequent date as if
made at and as of the subsequent date and such failure shall not have been cured
in all material respects (or in all respects in the case of any representation
or warranty containing any materiality qualification) within 15 days after
written notice of such failure is given to Purchaser by a Partner;

(ii) if Purchaser (A) fails to perform in any material respects any of its
covenants (or in all respects in the case of any covenant containing any
materiality qualification) in this Agreement and (B) does not cure such default
in all material respects (or in all respects in the case of any covenant
containing any materiality qualification) within fifteen (15) days after written
notice of such default is given to Purchaser by Teledrift.

(iii) if the Transaction is not completed on or before the Termination Date
(provided that the right to terminate this Agreement under this
Section 8.1(a)(iii) shall not be available to Teledrift if the failure of
Teledrift or any Stockholder to fulfill any obligation to Purchaser under or in
connection with this Agreement has been the cause of or resulted in the failure
of the Transaction to occur on or before such date); or

(iv) if the Transaction is enjoined by a final, unappealable court order.

(b) Purchaser shall have the right to terminate this Agreement:

(i) if the representations and warranties of Teledrift or any Stockholder shall
fail to be true and correct in all material respects (or in all respects in the
case of any representation or warranty containing any materiality qualification)
on and as of the date made or, except in the case of any such representations
and warranties made as of a specified date, on and as of any subsequent date as
if made at and as of such subsequent date and such failure shall not have been
cured in all material respects (or in all respects in the case of any
representation or warranty containing any materiality qualification) within
fifteen (15) days after written notice of such failure is given to Teledrift and
the Stockholders by Purchaser;

 

28



--------------------------------------------------------------------------------

(ii) if Teledrift or the Stockholders (A) fail to perform in any material
respect (or in all respects in the case of any covenant containing any
materiality qualification) any of their covenants in this Agreement and (B) do
not cure such default in all material respects (or in all respects in the case
of any covenant containing any materiality qualification) within 15 days after
notice of such default is given to Teledrift and the Stockholders; or

(iii) if the Transaction is not completed on or before the Termination Date
(provided that the right to terminate this Agreement under this
Section 8.1(b)(iii) shall not be available to Purchaser if the failure of
Purchaser to fulfill any obligation to Teledrift under or in connection with
this Agreement, has been the cause of or resulted in the failure of the
Transaction to occur on or before such date).

(c) Purchaser and Teledrift may terminate this Agreement upon the execution of a
written agreement to that effect.

Section 8.2 Effect of Termination. In the event of termination of this Agreement
by either Purchaser or Teledrift pursuant to the provisions of Section 8.1, this
Agreement shall forthwith become void and there shall be no further obligations
on the part of Teledrift, Purchaser, or their respective officers or directors,
or the Stockholders (except as set forth in this Section 8.2 and in Section 5.2
and Article X, all of which shall survive the termination). Nothing in this
Section 8.2 shall relieve any party from liability for any breach of this
Agreement.

ARTICLE IX

DEFINITIONS

Section 9.1 Definitions. For purposes of this Agreement:

“Affiliates” means a Person controlling, controlled by, or under common control
with, the Person to whom the reference is made.

“Base Balance Sheet” means the consolidated balance sheet of Teledrift as of the
Base Balance Sheet Date included in the Financial Statements.

“Base Balance Sheet Date” means September 30, 2007.

“Business” means the business and operations conducted by Teledrift prior to the
Effective Time.

“Code” means the Internal Revenue Code of 1986, and any successor statute.

 

29



--------------------------------------------------------------------------------

“Contract” means any legally binding obligation or agreement, whether or not
reduced to writing, and specifically including, without limitation, any client
or customer agreement, note, bond, mortgage, lease of real or personal property
(including, without limitation, automobile, vehicle and other equipment leases),
license and other instrument.

“Disclosure Schedule” means the disclosure schedule which has been delivered by
Teledrift and the Stockholders to Purchaser in connection with the execution and
delivery of this Agreement arranged in sections corresponding to the numbered
and lettered sections and subsections contained in Article III.

“Funded Debt” means any Liability for borrowed money.

“GAAP” means generally accepted accounting principles, consistently applied, of
the United States of America, as applicable.

“Governmental Authority” means any nation, province, state or political
subdivision thereof, and any agency, natural Person or other entity exercising
executive, legislative, regulatory or administrative functions of or pertaining
to government.

“HSR Act” means the Hart Scott Rodino Antitrust Improvements Act of 1976, as
amended.

“Intellectual Property” means all of the following in any jurisdiction
throughout the world: (a) inventions (whether patentable or unpatentable and
whether or not reduced to practice), all improvements thereto, and all patents,
patent applications, and patent disclosures, together with all reissuances,
continuations, continuations-in-part, revisions, extensions, and reexaminations
thereof, (b) all trademarks, service marks, trade dress, logos, slogans, trade
names, corporate names, Internet domain names, and rights in telephone numbers,
together with all translations, adaptations, derivations, and combinations
thereof and including all goodwill associated therewith, and all applications,
registrations, and renewals in connection therewith, (c) all copyrightable
works, all copyrights, and all applications, registrations, and renewals in
connection therewith, (d) all mask works and all applications, registrations,
and renewals in connection therewith, (e) all trade secrets and confidential
business information (including ideas, research and development, know-how,
formulas, compositions, manufacturing and production processes and techniques,
technical data, designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals),
(f) all computer software (including source code, executable code, data,
databases, and related documentation, (g) all other proprietary rights, and
(h) all copies and tangible embodiments thereof (in whatever form or medium).

“Knowledge of Teledrift” means the actual knowledge of any Stockholder or of any
of the officers of Teledrift listed on Schedule 9.1(a).

“Liabilities” means all actual damages, liabilities or obligations of any nature
whatsoever, whether absolute or contingent, due or to become due, accrued or
unaccrued, known or unknown, or otherwise, including indebtedness for money
borrowed, obligations under Contracts, accounts payable, liabilities imposed by
law and/or Governmental Authorities.

 

30



--------------------------------------------------------------------------------

“Liens” means all mortgages, restrictions, liens, pledges, charges, claims,
options, calls, or encumbrance of any nature whatsoever.

“Material Adverse Effect” means any event, occurrence, change or development,
which has, or could reasonably be expected to have, a material adverse effect on
the results of operations or financial condition of Teledrift taken as a whole,
other than any event, occurrence, change or development (a) relating to the
economy in general (including commodities prices or exchange rates),
(b) relating to the industry in which Teledrift operates in general, except to
the extent such event, occurrence, change or development has, or could
reasonably be expected to have, a disproportionate effect on the results of
operations or financial condition of Teledrift, (c) resulting from the
announcement or pendency of the Transaction contemplated by this Agreement
(including the impact thereof on relationships, contractual or otherwise, with
customers, suppliers, distributors, partners or employees), (d) changes in the
law or in GAAP, or changes in general legal, regulatory or political conditions
or (e) acts of war, sabotage or terrorism, or any escalation or worsening of any
such acts of war, sabotage or terrorism threatened or underway as of the date of
this Agreement.

“Net Assets” shall mean the sum of the assets of Teledrift (excluding any
Retained Assets), minus the Assumed Liabilities as of the Closing Date, in
either case of a type required to be reflected on a balance sheet of Teledrift,
all as determined pursuant to GAAP.

“NYSE” means the New York Stock Exchange.

“Permitted Liens” means any of the following Liens: (a) Liens in favor of
carriers, warehousemen, mechanics, landlords and materialmen and other similar
Persons that are incurred in the ordinary course of business for sums not yet
due and payable; (b) Liens for current Taxes incurred in the ordinary course of
business that are not delinquent or remain payable without any penalty or are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves are maintained; (c) rights reserved to any Governmental
Authority to regulate the affected property; (d) as to any leased assets or
properties, rights of the lessors thereof; (e) Liens incurred or deposits made
in the ordinary course of the Business in connection with workers’ compensation
and other types of social security, unemployment insurance, or old age pension
programs mandated under applicable laws or regulations; (f) restrictive
covenants, easements and defects, imperfections or irregularities of title or
Liens, if any, as would not reasonably be expected to result in a Material
Adverse Effect on Teledrift; (g) restrictions on transfer with respect to which
consents or waivers are obtained for this Transaction; and (h) Liens entered
into the ordinary course of business which do not secure the payment of
indebtedness for borrowed money and which do not materially and adversely affect
the ability of Teledrift to conduct the Business; (i) Liens created by Purchaser
or its Affiliates, or their successors and assigns and (j) Liens referenced in
the title policies with respect to the Owned Real Property which title policies
are referenced on Schedule 9.1(c) to this Agreement.

“Person” means an association, a corporation, an individual, a partnership, a
limited liability company, an unlimited liability company, a limited liability
partnership, a trust or any other entity or organization.

“Proportionate Ownership” means the ratios reflected on Schedule 9.1(b).

 

31



--------------------------------------------------------------------------------

“Reasonable Efforts” means efforts in accordance with reasonable commercial
practice and without the incurrence of unreasonable expense.

“Restrictive Covenants” means the agreements made by the Stockholders pursuant
to the terms of Section 5.6.

“Subsidiaries” means any entity which is (a) controlled directly or indirectly
by Teledrift, or (b) with respect to which Teledrift directly or indirectly owns
any equity interest.

“Targeted Net Asset Amount” means $13,500,000.

“Tax” or “Taxes” means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code
Section 59A), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, whether computed on a
separate or consolidated, unitary or combined basis or in any other manner,
including any interest, penalty, or addition thereto, whether disputed or not.

“Termination Date” means February 22, 2008.

“Transaction” means the transactions contemplated pursuant to this Agreement and
all related agreements, documents, and instruments.

Section 9.2 Index. The definitions of certain terms are set forth in the
Sections indicated:

 

Acquired Assets    Section 1.1    Allocation Schedule    Section 1.7   
Arbitrator    Appendix A (iii)    Assigned Contracts    Section 1.1(e)   
Assigned Leases    Section 1.1(d)    Assumed Liabilities    Section 1.3    Cap
   Section 7.6(b)    Closing    Section 1.8    Closing Balance Sheet    Appendix
A (i)    Closing Date    Section 1.8    Closing Net Assets    Appendix A (i)   
Closing Net Assets Statement    Appendix A (i)    COBRA    Section 5.6(b)   
Company Facilities    Section 3.9(c)    Company Permits    Section 3.14   
Deductible    Section 7.6(a)    Deferred Contracts    Section 4.5    Effective
Time    Section 1.8    Employees    Section 3.12(a)    Employee Plans    Section
3.12(c)   

 

32



--------------------------------------------------------------------------------

Employment Agreements    Section 3.12(c)    Environmental Laws    Section 3.19
   Environmental Permits    Section 3.19    ERISA    Section 3.12(c)   
Financing    Section 4.7    Financial Statements    Section 3.5    Flotek   
Preamble    Indemnified Amounts    Section 7.2    Interim Financial Statements
   Section 3.5    Inventory    Section 3.8    Lease    Section 3.9(b)    Leased
Premises    Section 3.9(b)    Material Contracts    Section 3.20    Purchase
Price    Section 1.3    Owned Real Estate    Section 3.9(a)    Retained Assets
   Section 1.2    Stockholder or Stockholders    Preamble    Tax Returns   
Section 3.18(a)    Teledrift    Preamble    Teledrift Fee Obligation    Section
3.21    Territory    Section 5.5(a)   

ARTICLE X

MISCELLANEOUS

Section 10.1 Remedies. If any legal action or other proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Agreement, the successful or prevailing party or parties shall be entitled to
recover reasonable attorneys’ fees and other costs incurred in that action or
proceeding in addition to any other relief to which it or he may be entitled at
law or equity.

Section 10.2 Notices. All notices, consents, demands or other communications
required or permitted to be given pursuant to this Agreement shall be deemed
sufficiently given: (i) when delivered personally during a business day to the
appropriate location described below or telefaxed to the telefax number
indicated below (with confirmation of transmission), or (ii) five (5) business
days after the posting thereof by United States first class, registered or
certified mail, return receipt requested, with postage fee prepaid and
addressed:

 

If to Purchaser or Flotek:    2930 West Sam Houston Parkway North, Ste. 300   
Houston, Texas 77043       Telefax No. (713) 896-4511    With a copy to:   
Casey W. Doherty       Doherty & Doherty LLP       1717 St. James Place, Suite
520       Houston, Texas 77056       Telefax No. (713) 572-1001   

 

33



--------------------------------------------------------------------------------

If to Teledrift (prior to

Closing) or the Stockholders:

   Max Weldon       c/o Teledrift       812 S. E. 83rd       Oklahoma City,
Oklahoma 73143       Telefax No. (405) 631-8344    With a copy to:   
Christopher S. Collins       Vinson & Elkins LLP       1001 Fannin, Suite 2500
      Houston, Texas 77002       Telefax No. (713) 615-5883   

Section 10.3 Successors. This Agreement shall be binding upon each of the
parties upon their execution, and inure to the benefit of the parties hereto and
their successors and assigns. Specifically, but not by way of limitation,
Purchaser shall be permitted to assign and transfer all of or portion of its
rights hereunder to any Affiliate of Flotek provided that Flotek continues to be
an obligor with respect to such assigned obligations following such assignments.

Section 10.4 Severability. In the event that any one or more of the provisions
contained in this Agreement or in any other instrument referred to herein,
shall, for any reason, be held to be invalid, illegal, or unenforceable in any
respect, such invalidity, illegality, or unenforceability shall not affect any
other provision of this Agreement or any such other instrument.

Section 10.5 Section Headings. The section headings used herein are descriptive
only and shall have no legal force or effect whatsoever. Except to the extent
the context specifically indicates otherwise, all references to articles and
sections refer to articles and sections of this Agreement, and all references to
the exhibits and schedules refer to exhibits and schedules attached hereto, each
of which is made a part hereof for all purposes.

Section 10.6 Gender. Whenever the context so requires, the masculine shall
include the feminine and neuter, and the singular shall include the plural and
conversely.

Section 10.7 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas, U.S.A., applicable to agreements
and contracts executed and to be wholly performed there, without giving effect
to the conflicts of law principles thereof. Exclusive venue for any legal or
equitable action relating to this Agreement or the Transaction shall lie in
Harris County, Texas.

Section 10.8 Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original.

 

34



--------------------------------------------------------------------------------

Section 10.9 Waiver. Any waiver by either party to be enforceable must be in
writing and no waiver by either party shall constitute a continuing waiver.

Section 10.10 Entire Agreement. This Agreement and the other agreements referred
to herein set forth the entire understanding of the parties hereto relating to
the subject matter hereof and thereof and supersede all prior agreements and
understandings among or between any of the parties relating to the subject
matter hereof and thereof.

[SIGNATURE PAGE FOLLOWS]

 

35



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first set forth above.

 

TELEDRIFT ACQUISITION, INC., a Delaware corporation By:  

/s/ Jerry D. Dumas, Sr.

Name:  

Jerry D. Dumas, Sr.

Title:  

Chief Executive Officer

FLOTEK INDUSTRIES, INC., a Delaware corporation By:  

/s/ Jerry D. Dumas, Sr.

 

Name:  

Jerry D. Dumas, Sr.

Title:  

Chief Executive Officer

TELEDRIFT, INC. an Oklahoma corporation By:  

/s/ Max Weldon

Name:  

Max Weldon

Title:  

President, CEO

/s/ Floyd Bergen

Floyd Bergen

/s/ Dean DuCray

Dean DuCray

/s/ Max Weldon

Max Weldon

/s/ Manoj Gopalan

Manoj Gopalan



--------------------------------------------------------------------------------

Appendix A

(i) Closing Balance Sheet. Within sixty (60) days following the Closing Date,
Purchaser shall prepare and deliver to Teledrift a consolidated balance sheet of
Teledrift as of the close of business on the Closing Date (the “Closing Balance
Sheet”), and a statement of the Net Assets (the “Closing Net Assets Statement”)
as reflected on the face of the Closing Balance Sheet (the “Closing Net
Assets”). The Closing Balance Sheet will be prepared in accordance with GAAP
(except for the absence of footnotes and subject to normal year end
adjustments), taking into account any physical inspections of the inventory, and
using the same accounting methods, policies, practices and procedures, with
consistent classifications and estimation methodologies, as were used in the
preparation of the Base Balance Sheet, to the extent applicable, and will not
include any changes in assets or liabilities as a result of purchase accounting
adjustments arising from or resulting as a consequence of the Transaction.

(ii) Disagreement. During the forty-five (45) day period following its delivery
of the Closing Net Assets Statement to Teledrift, Purchaser shall provide to
Teledrift reasonable access to all relevant books and records and personnel of
Purchaser and the Business to enable Teledrift to evaluate the accuracy of the
Closing Net Assets Statement. If Teledrift disagrees with the determination of
the Closing Net Assets as shown on the Closing Net Assets Statement, Teledrift
shall notify Purchaser in writing of such disagreement within such forty-five
(45) day period, which notice shall describe the nature of any such disagreement
in reasonable detail, identify the specific items involved and the dollar amount
of each such disagreement and provide reasonable supporting documentation for
each such disagreement. Any item not objected to by Teledrift by the conclusion
of the forty-five (45) day period shall be deemed agreed to by Teledrift.

(iii) Resolution. If Purchaser and Teledrift are unable to resolve any
disagreements properly identified by Teledrift pursuant to the foregoing
paragraph within thirty (30) days after delivery to Purchaser of written notice
of such disagreements, then such disagreements shall be submitted for final and
binding resolution to PricewaterhouseCoopers or if PricewaterhouseCoopers is not
able to so serve to such other accounting firm as may be agreed upon by
Purchaser and Teledrift (the “Arbitrator”). The Arbitrator will only consider
those items and amounts set forth in the Closing Net Assets Statement as to
which Purchaser and Teledrift have disagreed within the time periods and on the
terms specified above and must resolve the matter in accordance with the terms
and provisions of this Agreement. The Arbitrator shall deliver to Purchaser and
Teledrift, as promptly as practicable and in any event within ninety (90) days
after its appointment, a written report setting forth the resolution of any such
disagreement determined in accordance with the terms of this Agreement. The
Arbitrator shall select the position of either Purchaser or Teledrift as a
resolution for each item of disagreement and may not impose an alternative
resolution. The Arbitrator shall make its determination based solely on
presentations and supporting material provided by the parties and not pursuant
to any independent review. The determination of the Arbitrator shall be final
and binding. The fees of the Arbitrator shall be borne by the Stockholders, on
the one hand, and Purchaser on the other hand, in such amount(s) as shall be
determined by the Arbitrator based on the proportion that the aggregate amount
of disputed items submitted to the Arbitrator that is unsuccessfully disputed by
the Stockholders, on the one hand, or Purchaser on the other hand, as determined
by the Arbitrator, bears to the total amount of such disputed items so referred
to the Arbitrator for resolution.

 

Appendix A



--------------------------------------------------------------------------------

(v) Purchase Price Adjustment. Any amounts owing under Appendix A by the
Purchaser or by Teledrift shall be paid within three (3) business days after the
amount owed pursuant to Appendix A is finally determined. Interest shall accrue
with respect to any amounts owed pursuant to this Appendix A from the Closing
Date until the date paid at the prime rate charged by Wells Fargo Bank NA from
time to time.

 

Appendix A